Citation Nr: 1137897	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating effective October 11, 2005.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in February 2010.  However, he subsequently canceled the hearing and stated that his claim should be considered on the record.  In an attached note, he also stated that he wanted to "withdraw any further discussion of [the] matter."  However, in light of the hearing cancellation statement, the Board has assumed that the Veteran wishes to continue his appeal and will address the merits of the claim in this decision.  

The Board notes that in a February 2008 rating decision, the RO reduced the Veteran's hearing loss disability rating from 20 percent to 10 percent effective May 1, 2008.  The Veteran disagreed with the reduction and submitted additional evidence.  In an October 2008 rating decision, the RO granted a 30 percent rating for bilateral hearing loss effective May 30, 2008; and a 50 percent rating effective September 22, 2008.  He was also provided with statement of the case on the issue, but he did not perfect an appeal.  Hence, the issue is not before the Board and will not be addressed in this decision.

In a February 2009 decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities effective September 22, 2008.  



FINDING OF FACT

Throughout the appeal, the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to characteristic symptomatology.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating for PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit, any further medical evidence relevant to the claim.  He was not advised of how disability ratings and effective dates are assigned until the case was certified to the Board.  However, the Board finds that the timing of the notice is harmless and neither the Veteran nor his representative has alleged that the timing resulted in any prejudice to the Veteran.  

The Board notes that the Veteran's appeal of the initial rating assigned for PTSD is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The March 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating PTSD.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, April 2007 and July 2009 VA examination reports, lay statements, and the Veteran's statements.  

The Board notes that the April 2007 and July 2009 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected PTSD were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the current appeal arises from the initially assigned rating for a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran's service-connected PTSD is currently rated 30 percent disabling under the provisions of Diagnostic Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2011).  

Diagnostic Code 9411 provides that a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Service connection for PTSD has been established effective from October 11, 2005.  He contends that he is entitled to a rating higher than 30 percent for the disability.  He has undergone two VA examinations, a private psychological evaluation, and has participated in a PTSD outpatient therapy group.  

In a series of letters dated between, October 2003 through July 2004, D.S.D., D.O., (Dr. D.) noted that the Veteran had been receiving treatment for mental fatigue, stress and insomnia.  He recommended that the Veteran remain off work during that time frame.  

Upon private psychological evaluation in August 2005, the Veteran was diagnosed with PTSD.  His reported symptoms included difficulty sleeping, avoidance of stimuli, anxiety, intrusive memories, increased arousal, exaggerated startle response, and increased irritability.  He also noted difficulty staying focused and concentrating on tasks.  He remained married but only had a relationship with one of his three sons.  Clinical evaluation revealed that he had a flat affect.  The diagnoses were major depression without psychotic features, generalized anxiety disorder and PTSD.  His GAF score was reported to be 53.  

On VA contract psychiatric examination in April 2007, the Veteran reported changes in his social functioning and difficulty sleeping, but his activities of daily living were not impaired.  Orientation was within normal limits but appearance and hygiene showed signs of neglect.  Affect and mood were abnormal and speech was within normal limits.  Concentration and communication showed some impairment.  Judgment was intact but memory was impaired.  The examiner noted that thought processes were grossly impaired and there were signs of slow mentation, and that obsessive rituals were severe enough to interfere with routine activities.  But he did not report what the obsessional rituals were or how the thought processes were impaired other than concentration and memory.  It was also noted that the Veteran was able to drive himself more than 30 miles to the appointment, he maintained gainful employment and had been married for more than 30 years.  Homicidal and suicidal ideation, delusions, and hallucinations were absent.  The diagnosis was PTSD and the Veteran's GAF was estimated to be 65-70.  

VA outpatient treatment records dated from October 2007 through July 2009, show that the Veteran completed a PTSD outpatient treatment program and continued with group therapy sessions.  The notations indicate that the Veteran actively participated in the group discussions and programs.  In August and September 2008 it was noted that his GAF was 52.  

Upon VA examination in July 2009, the Veteran reported continued PTSD symptoms, including intrusive thoughts and memories, avoidance of people, insomnia, and increased arousal.  It was noted that he had completed the PTSD program and continued to participate in the follow-up group sessions.  He found the program to be helpful and improved his ability to deal with his PTSD symptoms.  He remained married to his wife but they did not speak and had separate bedrooms.  He had a close relationship with one son and the other two were "coming around."  He was very involved with his 10-year old grandson but did not socialize much with friends.  He was noted to be casually and appropriately dressed and his hygiene was good.  He was oriented times four and his affect and mood were congruent.  He appeared mildly depressed and anxious.  He continued to have problems with is memory, concentration and attention.  There was no impairment of thought processes or communication, and no signs of a thought disorder.  There were no hallucinations or delusions but he continued to have significant sleep problems.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD.  His GAF score was determined to be 70.  The examiner concluded that the Veteran's PTSD resulted in mild impairment of social and occupational functioning and he was able to maintain his activities of daily living.  

Based on these findings, the Board finds that the criteria for the next higher 50 percent schedular rating have not been met at any time during the appeal period.  As noted above, a GAF score of between 51 and 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a GAF score between 61 and 70 indicates only mild symptoms and impairment of functioning.  Thus, while there is some evidence showing occupational and social impairment with reduced reliability and productivity due to characteristic symptomatology, on balance, the preponderance of the evidence is against the claim for a higher rating to 50 percent.  Although the Veteran is now retired, he continued to remain gainfully employed for more than 30 years, remains married, and has relationships with his sons and grandson.  Moreover, although he reports limited social contacts and interests, he has successfully participated in the PTSD group therapy sessions and in February 2009, he requested an award letter so he could apply for a Hunting and Fishing license.  

In sum, the symptoms experienced by the Veteran are more akin to the criteria for the 30 percent rating - depressed mood, mild memory loss, anxiety, difficulty with concentration, and chronic sleep impairment; and did not reflect symptoms associated with a 50 percent rating - panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, and difficulty establishing and maintaining effective work and social relationships.  The Board acknowledges the statements from Dr. D., who advised the Veteran to take time off from work due to difficulties with mental fatigue, stress, etc.  However, these letters reflect the Veteran's impairment prior to the date of his claim and are outside the rating appeal period.  Hence, they are of little probative value in evaluating the Veteran's disability during the relevant time frame.  Additionally, although the Veteran's marriage is reportedly strained, he has remained married and has relationships with his sons and grandson.  The Board also observes that the Veteran officially retired in September 2004.  However, it was not shown that he retired or was unable to work due solely to his PTSD from this time.  In fact, the Veteran's award of a total disability rating based on individual unemployability due to service-connected disabilities that was granted effective September 22, 2008 was based on both his PTSD impairment as well as his significant hearing loss.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent evaluation throughout the appeal period.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, under the criteria of Diagnostic Code 9411, a rating higher than 30 percent is not warranted at any time during the appeal period, and the claim for an initial rating in excess of 30 percent for PTSD is denied.  

Finally, the Board notes that the provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  However, in this case, the evidence does not show that the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards so as to warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional disability picture, such as frequent hospitalization or marked interference with employment has not been demonstrated during the appeal period.  Therefore, consideration of an extraschedular rating is not appropriate.  
ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


